$3,3*411.04

JANUARY         5-j^,, 2015

 ABEL ACOSTA,          CLERK                                            LAWRENCE     GENE   QUINTON
 P.O.    BOX     12308                                                  #   915236   WYNNE UNIT
CAPITOL        STATION                                                  810    FM    2821
 AUSTIN,       TEXAS        78711                                       HUNTSVILLE,     TEXAS   77349




                                                                                    RECEIVED IN
                                                                               COURT OF CRIMINAL APPEALS

                                       BY=              c
                                                                                       JAN 12 2015

                                                                                     Abel Acosia, Clerk
 DEAR    CLERK:




Please         find     enclosed        for       filling        in     your court the original

 PETITION        FOR        REHEARING        ENBANC,        of    the       Applications for Writ

of      Habeas        Corpus.       Also,     enclosed is the original of this cover

 letter.        Please,        stamp        the    filing        date       on the original cover

 letter;        and send it back to me within the self-addressed postage

 pre-paid envelope that I have provided for you!



 Accordingly,           I    want      to     thank         You for your kind assistance in

 this very important matter herein!                          Again,     I Thank You!!!



Sincerely,




     ./^v^V (&\)l
Lawrence g.vquinton                          Pro   se




 LGQ/rm
                     NO.


IN RE       LAWRENCE GENE QUINTON                        §     IN THE COURT OF

# 915236       WYNNE UNIT                                §     CRIMINAL APPEALS

HUNTSVILLE,          TEXAS                               §     FOR THE

VS.                                                      §     STATE      OF    TEXAS

                                                         §

THE STATE OF TEXAS                                       §     AUSTIN,         TEXAS




                              PETITION        FOR       REHEARING         ENBANC


                OF   THE     APPLICATIONS          FOR       WRIT    OF    HABEAS       CORPUS




TO    THE    HONORABLE       JUDGE     OF    THE    COURT       OF   CRIMINAL          APPEALS:




            COMES NOW,        Lawrence         Gene           Quinton,          Petitioner hereafter;

and     files        this     Petition         For           Rehearing          Enbanc.    Petitioner is

requesting           this     Honorable Court to review and address his                               .Plea

within his Applications For Writ                              of Habeas Corpus styled               :under

[WRit        Nos.     53,564-19 and 53,564-20].                        Petitioner is also asking

this        Honorable        Court      not        to        hold    the previous writ            ;'filings

against him for the lack of legal knowledge,                                     and his short-coming

of the required legal process.

            Wherefore,        Petitioner            do        here and now does apologize for

any     harm        that he may have caused this Honorable Court.                                 Whereas,

Petitioner           is     not   an        attorney;           and should not be held to the

stringent           legal     process         as        required of lawyers. Therefore,                 in

support        of     this Petition For Rehearing Enbanc,                               Petitioner, shows

this Honorable Court the following:



                                                   l-OF-8
              Wherefore,          the trial court's judge [Matt Johnson] ordered

Petitioner           to     file these Applications For writ of Habeas Corpus

at    bar,         of both causes within an order signed on July 14, 2014.

Thereafter,           the        trial court could adjudicate Petitioner's newly

discovered           evidence           pursuant           to      the        guide-lines of article

11.07.        Please        see,        the        trial        court     judge's order filed with

the     clerk's           office on July 18,                2014.        Wherefore,   this Honorable
                                                                                      I.

Court        has     accused ' Petitioner                   with        the    filing of    7   previous

applications for writ of habeas corpus whereas,                                    2 of Petitioner's

previous           filings were that of applications for writ of mandamus;

and     therefore,              those     2        filings        should not be counted against

Petitioner          for    an    abuse    of       writ.


              Therefore,          in accordance with due diligence or reasonable

diligence           there's        no     way          that Petitioner could have presented

His     newly        discovered           evidence within exhibits 1 and 2 attached

to    His         memorandum.            Whereas,           the     clerk      was unaware of these

constitutional              errors;           to       which      she [Karen Matkin] researched

and     filed        her findings in November)                      2008, which are the results

of    Petitioner's              newly      discovered              evidence      within exhibits 1,

and     2.         Petitioner           asserts that,             the newly discovered evidence

was     found .only             through            a   diligent search by his investigator

hired        by    his family.             Therefore,             Petitioner should not be held

to    such a stringent diligent legal process whereas,                                     . Petitioner

is not a lawyer or a private investigator!




                                                       2-OF-8
C                                                               II.



                  Petitioner                 contends that,             he has a constitutional right

to     be        heard        through              the    legal process upon presenting new or

newly        discovered                 evidence pursuant to article 1.08 of the Texas

Code        of     Criminal Procedure,                        which provides:           "The writ of Habeas

Corpus           is a writ of right and shall never be suspended." Article

1.08        Acts. 1965 59th Leg.,                        vol 2, p. 317, ch.              722 eff. 1/1/1966:

Wherefore,              Petitioner                 has    no      other        remedy    before him to use

to     address              the        legal         matters           of his wrongful incarceration.

Whereas,           article              11.01        provides:           "The     writ    of Habeas Corpus

is     the        remedy           to        be used when any person is restrained in his

liberty.           It        is an order issued by a court or judge of competent

jurisdiction,                 o        directed          to      any     one     having a person in     his

custody,           or        under           his     restraint,           commanding       him to   produce

such        person,           at a time and place named in the writ, and to show

why     he        is        held        in     custody or under restraint." Article 11.01

Texas       Code       of    Criminal          Procedure.




                                                              III.




                  Petitioner                 asserts          that,     the newly discovered evidence

has     never           been           reviewed           or adjudicated upon the merit. And if

reviewed           and        adjudicated                 this Honorable Court would agree with

Petitioner              as        to     being           restrained        of     his liberty in     direct

violation of his 4th amendment of the United States Constitution.

Petitioner              contends              that,        he     had no way of knowing! about this

evidence           in        question              prior        but,     through his trial counsel of


                                                           3-OF-8
which        refused           to     perform any type of independant investigation

into     Petitioner's                 cases        which        brought egregious harm to these

causes.           "Error        which           results in egregious harm are those which

affects           the     basis        of the case,             k deprives.v--thef-defendant:_:of

'valuable           rights'           or        'vitally        affects'        a     defensive theory."

MARSHALL v. -STATE.                  2014 Tex.          Add.    LX    3553.

                  Petitioner           contends           further that,             this Honorable court

should        hold        the        trial        court        and     the prosecutors to the full

extent        of        the ' State             and Federal          Constitutions;           as     well.    as

the     governing              laws        of     this     state,           just as    it did within the

cases        of     GREEN           v. STATE,          872 S.W. 2d 717 (Tex. Cr.             App.   1994),

and      WEEMS           v.     STATE,           167 S.W. 3d 350 (Tex. Crim. App.                  2005);

and     therefore,              require           the prosecutors to produce the warrants

and     supporting              affidavits             of which it relied upon for probable

cause ::it©igystifyiPe-tditrbners ::"arrest;'-pursuant to the 4th amendment

of     the        United        States          Constitution           to    ensure    that    Petitioner's

rights were fully protected.




                                                          IV.




                  Petitioner           asserts           that,       he does not take              lightly the

legal        process            required           by this Honorable court and never will

intentionally                 abuse        this        process!         Wherefore,        this Honorable

court        is     the only avenue                    Petitioner has to seek justice within

his     cases.            Therefore,              Petitioner is requesting this Honorable

court tooGrant/ithishReheaEingxEnbanc;:-so that::justice can prevail,




                                                         4-OF-8
Petitioner's              newly discovered evidence can be reviewed. Whereas,

Petitioner's              evidence           can    be    found for       review   in   the    exhibits

attached         to       his     memorandum which are                persuasive and prevalent

in proving his claims of constitutional violations.

               Wherefore,             Petitioner          has     been    continuously deprived

of     his     liberty,           and        fundamental rights,           as well as,        his equal

rights        protection.               Here       in    this country of the United States

of . America             to which has          the wisest and freest of any government

but,      still          allows       constitutional              violations to go senselessly

unchecked.               Yes,     Petitioner's            situation        is   unfortunate        but;

that      only        means       that        our constitutions has significent flaws,

or     the     legal        system that we possess for sure.                       Therefore,      this

Honorable           court       has      a     duty      to     uphold the validity of             both

constitutions              against           all violations regardless of who presents

the violations to be heard.                         Wherefore,       the trial court's records

raises        many        questions           as    to their subjest-matter jurisdiction

please        see,         SANCHEZ v. STATE, 120 S.W.3d 359 (Tex. Crim. App.

2003) .




               Petition           contends          to     this     end    that,   he has here       an

extraordinary              situation           that      which     calls for an extraordinary

writ.         Whereas,          in      such       extreme        circumstances this Honorable

court        does        have the constitutional authority to forsgo an order

of     Writs        of     Habeas Corpus!                Petitioner would also assert that,




                                                    5-OF-8
He     must     emphasize           the        risks     of     public passions about            our

constitution,           and        the         endangering           of    what     is seen   as the

fundamental       rights of the people of this state and the stability

of     the    constitution!               Wherefore,          the Legislature has set forth

our    constitution           to     be        followed word for word as its language

specially       expresses.               Therefore', if Petitioner's constitutional

violations        are     allowed          to     stand        in     direct      violation of both

said     constitutions;             then        our    constitutions              are   of no avail!

              Therefore,           this        Honorable Court has the duty authority

regardless         of    what        seems        to     be     more popular to any others;

and     the    jurisdiction              and     which        also        possesses the requisite

stability        and    remedy           to correct these errors of constitutional

violations       within        Petitioner's              causes at bar.             Wherefore,   ends

of     justice         requires          this Honorable Court to do so in Granting

the relief       in which Petitioner seeks herein.




                                                 6-OF-8
                                          PRAYER




            WHEREFORE.       PRIMISSES CONSIDERED.        Petitioner prays that,

this   Honorable         Court    shall      in all respect Grant this Petition

For    Rehearing     Enbanc,       thereby      moving   to review    Petitioner's

Applications       for     Writ    of     Habeas Corpus with the memorandum in

support    and     all     the.exhibits attached therewith.          Whereas,   ends

of justice would require such review!




Respectfully submitted,




                                  Pro   se




                                          7-OF-8
                                      CERTIFICATE             OF     SERVICE




               This        is     to        certify          that,     a true and correct copy of

this     Petition              For Rehearing Enbanc was sent to                  the Clerk listed

below:         Therefore,              I     Lawrence          Gene Quinton,    do hereby certify

that,     same        in        the        above       styled        and numbered cause of action

are     true        and        correct        to       the     best of my knowledge;    and under

the     penalty           of     perjury,          I     do here and now certify that,       same

was     placed        within           the prison mail box system.                This being duly

done on the                      S~\/Y\                      DAY OF     L^ftHJjO Ar&U     , 2015.
                                                                                  J



       sw/'sn/^
Lawrence       G.    Quinton                   Pro      se




ABEL    ACOSTA,       CLERK
COURT    OF    CRIMINAL          APPEALS       FOR      TEXAS
P.O.    BOX    12308
CAPITOL       STATION
AUSTIN,       TEXAS            78711




                                                       8-OF-8